IN THE
                         TENTH COURT OF APPEALS



                                No. 10-13-00367-CV

                       IN RE ROBERT TROY MCCLURE


                                Original Proceeding



                          MEMORANDUM OPINION


      Robert Troy McClure filed a Petition for Writ of Mandamus in response to the

local administrative judge Kenneth Keeling’s inaction on McClure’s request for

permission to file new litigation. McClure is on the list of vexatious litigants compiled

by the Office of the Court Administration of the Texas Judicial System, and he is

prohibited from filing any more litigation in Texas courts without prior permission of

the appropriate local administrative judge. See TEX. CIV. PRAC. & REM. CODE ANN. §

11.101(a) (West Supp. 2013); see generally http://www.txcourts.gov/oca/vexatious
litigants.asp. In this petition, McClure requests that we allow McClure to file his new

litigation directly with the Walker County District Court.1

        With limited exceptions not applicable to this case, "a clerk of a court may not file

a litigation, original proceeding, appeal, or other claim presented by a vexatious litigant

subject to a prefiling order under Section 11.101 unless the litigant obtains an order

from the local administrative judge permitting the filing." Id. § 11.103(a) (West Supp.

2013) (emphasis added).           In this case, McClure fails to show that he obtained the

permission of the appropriate local administrative judge to file this original proceeding.

Further, this is not the mandamus review authorized for the denial of such a request for

permission to file. See TEX. CIV. PRAC. & REM. CODE ANN. § 11.102(f) (West Supp. 2013).

        The clerk of this Court notified McClure that he was required to obtain

permission from the appropriate local administrative judge to file this original

proceeding and gave him 10 days to obtain an order from the appropriate local

administrative judge permitting the filing of McClure’s petition for writ of mandamus.

See TEX. CIV. PRAC. & REM. CODE ANN. § 11.1035(b) (West Supp. 2013). Ten days have

passed and we have not received an order permitting the filing of McClure’s petition

for writ of mandamus. Accordingly, we must dismiss McClure’s petition. Id.




1McClure thus asks us to rule on the merits of his request rather than compel Judge Keeling to make a
decision. We do not have jurisdiction to rule on the merits of McClure’s request or to compel Judge
Keeling to rule in a certain way. See State ex rel. Curry v. Gray, 726 S.W.2d 125, 128 (Tex. Crim. App. 1987).


In re McClure                                                                                          Page 2
       Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R.

APP. P. 5; 10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. §§ 51.207(b); 51.208; §

51.941(a) (West 2013). Under these circumstances, we suspend the rule and order the

Clerk to write off all unpaid filing fees in this case. TEX. R. APP. P. 2. The write-off of

the fees from the accounts receivable of the Court in no way eliminates or reduces the

fees owed.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition dismissed
Opinion delivered and filed February 27, 2014
[OT06]




In re McClure                                                                        Page 3